Chapman, C. J.
The St. of 1862 c. 198, requires that “ any married woman, now doing business or hereafter proposing to do business on her separate account, shall file a certificate in the clerk’s office of the city or town,” “ setting forth the name of her husband, the nature of the business proposed to be done, and the place where it is to be done, giving the street and number if practicable, and whenever the place of business or the' nature of the business is changed, a new certificate ” must be filed, otherwise the property employed in such business is sub* ject to attachment by the husband’s creditors. The terms of the statute are quite general, and are held to include the use of furniture for keeping a boarding-house. Chapman v. Briggs, 11 Allen, 546. But they evidently do not include all uses of her property. The use of a horse and carriage by herself, or the purchase of food and stabling for the horse, or the procuring of repairs for the carriage, or the raising and gathering of crops for her own use on her land, or the repair or erection of a dwelling on her land and the purchase of materials for it, or of materials and furniture for the use of herself and family, are not uses of property which come within the contemplation of the statute, and which require the designated certificate for the protection of the property We think it was rightly held that the protection of the colt and ¿he building materials did not require the filing of the certifi cote. Exceptions overruled.